No. 10‐1306‐cv
Licci ex rel. Licci v. Lebanese Canadian Bank, SAL

                        UNITED STATES COURT OF APPEALS

                              FOR THE SECOND CIRCUIT

                                     August Term, 2010

(Argued:  February 25, 2011                                            Decided:  October 18, 2013)

                                   Docket No. 10‐1306‐cv

                               ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐

YAAKOV LICCI, a minor, by his father and natural guardian, ELIHAV LICCI,
    and by his mother and natural guardian, YEHUDIT LICCI, et al.,

                       Plaintiffs‐Appellants‐Movants‐Petitioners,

                                             ‐ v ‐

  LEBANESE CANADIAN BANK, SAL; AMERICAN EXPRESS BANK LTD.,

                    Defendants‐Appellees‐Respondents‐Respondents.

                              ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐

Before:    KATZMANN, Chief Judge, and KEARSE and SACK, Circuit Judges.

              The plaintiffs have made a motion for the Court to permit them to

file a petition for rehearing at this time despite the fact that a judgment had yet




                                               1
to issue in this appeal.  We grant the motion only insofar as it regards the filing

of a petition for panel rehearing and deny the petition. 

Appearances:                     ROBERT J. TOLCHIN (Meir Katz, of counsel),
                                 The Berkman Law Office, LLC, Brooklyn, NY,
                                 for Plaintiffs‐Appellants‐Movants‐Petitioners.

                                 MARK P. LADNER, Morrison & Foerster LLP,
                                 New York, NY, for Defendant‐Appellee‐
                                 Respondent‐Respondent American Express Bank
                                 Ltd.

PER CURIAM:

      On March 5, 2012, this Court filed an opinion affirming the judgment of

the United States District Court for the Southern District of New York (George

B. Daniels, Judge) insofar as it dismissed that portion of the complaint that

asserted claims against the defendant American Express Bank Ltd. (ʺAmExʺ).1 

Licci ex rel. Licci v. Lebanese Can. Bank, SAL and Am. Express Bank, Ltd., 672 F.3d


      1
         The Court simultaneously certified a question to the New York Court of
Appeals with respect to the district courtʹs in personam jurisdiction over the co‐
defendant Lebanese Canadian Bank, SAL.  Licci ex rel. Licci v. Lebanese Can. Bank,
SAL, 673 F.3d 50 (2d Cir. 2012).  On November 20, 2012, the New York Court of
Appeals responded to the certification, Licci v. Lebanese Can. Bank, SAL, 20 N.Y.3d
327, 960 N.Y.S.2d 695, 984 N.E.2d 893 (2012), and the question of jurisdiction over
that co‐defendant remains pending before this court.  This opinion does not deal
with that portion of these proceedings regarding jurisdiction over the Lebanese
Canadian Bank.   
 

                                          2
155 (2d Cir. 2012) (ʺAmExʺ).  On January 7, 2013, the appellants filed what they

styled as a motion for leave to file a petition for rehearing and rehearing en banc

prior to entry of judgment against them.  They appended to the motion a copy

of the petition they sought to file.

       On September 18, 2013, the appellants filed a letter pursuant to Federal

Rule of Civil Procedure 28(j) calling to our attention a decision by the New York

Supreme Court, Appellate Division, First Department, in Elmaliach v. Bank of

China Ltd., __A.D.2d__, 971 N.Y.S.2d 504 (1st Depʹt 2013) (ʺBank of Chinaʺ).  At

our request, AmEx responded to the 28(j) letter on September 27, 2013, and the

appellants responded to that letter on October 16, 2013.

       We now grant the appellantsʹ motion for leave to file a petition for panel

rehearing, even though a judgment in this appeal had yet to issue, and we deny

that petition. 

                                 BACKGROUND

       The facts and history of this litigation insofar as it involves the defendant

AmEx are set forth in our opinion in AmEx, 672 F.3d at 156, which in turn refers

to a more complete version of the facts contained in Licci ex rel. Licci v. Lebanese

Can. Bank, SAL, 673 F.3d 50 (2d Cir. 2012).  We wrote in AmEx:

                                          3
      This case concerns a series of rocket attacks launched by Hizballah,
      a Lebanese terrorist organization, at targets in northern Israel in
      July and August 2006.  The plaintiffs are American, Canadian, and
      Israeli civilians who were injured, or whose family members were
      injured or killed, during the rocket attacks.  They allege that
      [Lebanese Canadian Bank (ʺLCBʺ)] knowingly maintained bank
      accounts for an alleged Hizballah affiliate, the Shahid (Martyrs)
      Foundation (ʺShahidʺ), and carried out dozens of international
      wire transfers on Shahidʹs behalf.  These wire transfers, which
      totaled several million dollars, were conducted using LCBʹs
      correspondent bank account at AmEx in New York. The plaintiffs
      assert that AmEx, by facilitating these wire transfers on behalf of
      LCB and Shahid, breached a legal duty of care to the plaintiffs and
      thereby caused the plaintiffsʹ injuries.

AmEx, 672 F.3d at 156.  The parties disagreed as to whether New York or Israeli

law governs the plaintiffsʹ claims against AmEx.  Assuming there is an actual

conflict between New York and Israeli law, we applied New Yorkʹs

interest‐analysis test to determine which law should apply and concluded that

      New York has the greatest interest in this litigation.  All of the
      challenged conduct undertaken by AmEx occurred in New York,
      where AmEx is headquartered and where AmEx administers its
      correspondent banking services.  Although the plaintiffsʹ injuries
      occurred in Israel, and Israel is also the plaintiffsʹ domicile, those
      factors do not govern where, as here, the conflict pertains to a
      conduct‐regulating rule. 

Id. at 158.  We further concluded that

      New York, not Israel, has the stronger interest in regulating the
      conduct of New York‐based banks operating in New York.  See,
      e.g., [Schultz v. Boy Scouts of Am., Inc., 65 N.Y.2d 189, 198, 491

                                         4
      N.Y.S.2d 90, 96, 480 N.E.2d 679, 684‐85 (1985))] (noting the ʺlocus
      jurisdictionʹs interests in protecting the reasonable expectations of
      the parties who relied on it to govern their primary conductʺ).
      Accordingly, even assuming that the district court was mistaken in
      deciding that there was no actual conflict between New York law
      and Israeli law, . . . a choice‐of‐law analysis would nonetheless
      require application of New York law to the plaintiffsʹ negligence
      claim against AmEx.

Id.  The parties agreed (as do we) that under New York law, AmEx has no

liability to the appellants for the harm to them that is the subject of this action. 

See Lerner v. Fleet Bank, N.A., 459 F.3d 273, 286 (2d Cir. 2006).  We therefore

decided that the case against Amex must be dismissed.  We entered no

judgment, however, because the appeal regarding the district courtʹs in

personam jurisdiction over the other defendant, Lebanese Canadian Bank, SAL,

remains pending following our certifying and the New York Court of Appeals

responding to questions vital to that issue.

                                   DISCUSSION

      The appellants now principally argue that under New York law as

recently expressed by the Appellate Division, First Department, in Bank of

China, we must withdraw our AmEx opinion applying New York law and




                                          5
conclude instead that Israeli law governs their claims against AmEx.  We

decline to do so.

      I.     The Binding Nature of the Bank of China Decision

      We are bound, of course, by the law of New York as interpreted by the

New York Court of Appeals.  See Commʹr of Internal Revenue v. Estate of Bosch,

387 U.S. 456, 464 (1967); 28 U.S.C. § 1652.  We ʺconsider the language of the state

intermediate appellate courts to be helpful indicators of how the stateʹs highest

court would rule.ʺ  DiBella v. Hopkins, 403 F.3d 102, 112 (2d Cir. 2005). 

ʺAlthough we are not strictly bound by state intermediate appellate courts,ʺ we

will look to their decisions unless ʺconvinced by other persuasive data that the

highest court of the state would decide otherwise.ʺ  Id. (quoting West v. Am. Tel.

& Tel. Co., 311 U.S. 223, 237 (1940)); see also Estate of Bosch, 387 U.S. at 465

(ʺ[E]ven in diversity cases [the Supreme] Court has . . . held that while the

decrees of lower state courts should be attributed some weight . . . the decision

is not controlling . . . where the highest court of the State has not spoken on the

point.ʺ) (second and third ellipses in original; citation, internal quotation marks,

and some alterations omitted).




                                           6
      We conclude that we are not bound by the First Departmentʹs decision in

Bank of China. The New York Court of Appeals has already prescribed the

choice‐of‐law rules applicable to the case at bar in Schultz v. Boy Scouts of

America, Inc., 65 N.Y.2d 189, 491 N.Y.S.2d 90, 480 N.E.2d 679 (1985).  Bank of

China is thus not a statement of an unsettled or ambiguous rule, but rather an

application of a previously established rule.  Because we are persuaded that it is

a mistaken application, as explained below, we decline to follow it. 

      II.     The Persuasiveness of the Bank of China Opinion

      The crucial New York Court of Appeals decision relevant to this

proceeding, and the one on which we principally relied in reaching our earlier

conclusion, explicitly establishes an interest‐analysis approach:  ʺThe law of the

jurisdiction having the greatest interest in the litigation will be applied . . . .ʺ 

Schultz, 65 N.Y.2d at 197, 491 N.Y.S.2d at 95, 480 N.E.2d at 684 (internal

quotation marks and alterations omitted).  As we pointed out in AmEx, interest

analysis is a ʺflexible approach intended to give controlling effect to the law of

the jurisdiction which, because of its relationship or contact with the occurrence

or the parties, has the greatest concern with the specific issue raised in the

litigation.ʺ  AmEx, 672 F.3d at 157‐58 (quoting Cooney v. Osgood Mach., Inc., 81

                                           7
N.Y.2d 66, 72, 595 N.Y.S.2d 919, 922, 612 N.E.2d 277, 280 (1993) (intermediate

citation to Second Circuit authority omitted)). 

      Under Schultz, the interest analysis is applied differently depending on

whether the rules in question are conduct‐regulating rules that ʺpeople use as a

guide to governing their primary conduct,ʺ or loss‐allocating rules that

ʺprohibit, assign, or limit liability after the tort occurs.ʺ  AmEx, 672 F.3d at 158

(internal quotation marks omitted).

      All parties and we agree that the law with which we are dealing is

ʺconduct regulating.ʺ  And as we further observed in AmEx, ʺ[i]f conflicting

conduct‐regulating laws are at issue, the law of the jurisdiction where the

[allegedly tortious acts] occurred will generally apply because that jurisdiction

has the greatest interest in regulating behavior within its borders.ʺ  AmEx, 672

F.3d at 158 (quoting Cooney, 81 N.Y.2d at 72, 595 N.Y.S.2d at 922, 612 N.E.2d at

280) (intermediate citation to Second Circuit authority omitted).2  As we


      2
         For additional cases in this Circuit applying the law of the jurisdiction
where the allegedly tortious act occurred when conduct‐regulating rules conflict,
see AroChem Int’l, Inc. v. Buirkle, 968 F.2d 266, 270‐71 (2d Cir. 1992); LaSala v.
Lloyds TSB Bank, PLC, 514 F. Supp. 2d 447, 465‐66  (S.D.N.Y. 2007); HSA
Residential Mortg. Servs. of Tex. v. Casuccio, 350 F. Supp. 2d 352, 365‐66 (E.D.N.Y.
2003); Cromer Fin. Ltd. v. Berger, 137 F. Supp. 2d 452, 492‐93 (S.D.N.Y. 2001);
Sussman v. Bank of Israel, 801 F. Supp. 1068, 1075 (S.D.N.Y. 1992), aff’d, 990 F.2d 71
(2d Cir. 1993).

                                          8
concluded in AmEx, ʺNew York, not Israel, has the stronger interest in

regulating the conduct of New York‐based banks operating in New York.ʺ  Id. 

      It seems to be without question that the conduct of AmEx that appellants

allege was tortious occurred in New York.  New York has the greatest interest

in regulating conduct within its borders, and consequently its law applies.

      We think that in Bank of China, the Appellate Division misapplied the

Schultz rule by failing to give effect to the distinction between the two different

kinds of tort‐law rules for choice‐of‐law purposes.  It cited Schultz for the

proposition that ʺ[w]here a defendantʹs negligent conduct occurs in one

jurisdiction and the plaintiff suffers injuries in another, ʹthe place of the wrong

is considered to be the place where the last event necessary to make the actor

liable occurred,ʹ that is, ʹwhere the plaintiffsʹ injuries occurred.ʹʺ  Bank of China,

__A.D.2d__, 971 N.Y.S.2d at 514 (quoting Schultz, 65 N.Y.2d at 195, 491 N.Y.S.2d

at 94, 480 N.E.2d at 683).  Put simply, Bank of China read Schultz to require a

ʺplace of injuryʺ rule. 

      But Schultzʹs reference to the ʺplace of injuryʺ rule occurred in the context

of discussing the ʺtraditional rule[]ʺ of lex loci delicti, which equates the ʺplace of

the wrongʺ with the place of the injury.  Schultz, 65 N.Y.2d at 195, 491 N.Y.S.2d

                                           9
at 93‐94, 480 N.E.2d at 682‐83.  And, as the court went on to point out, it has

ʺrefused to invariably applyʺ that rule ʺto determine the availability of relief for

commission of a tort.ʺ  Id. at 196, 491 N.Y.S.2d at 94, 480 N.E.2d at 683.  Schultz

was explicit:  ʺ[W]hen the conflicting rules involve the appropriate standards of

conduct, rules of the road, for example, the law of the place of the tort will

usually have a predominant, if not exclusive, concern.ʺ  Id. at 198, 491 N.Y.S.2d

at 95, 480 N.E.2d at 684 (internal quotation marks omitted).3  

      The New York Court of Appeals has not been presented with this precise

issue, i.e., a conflict between the conduct‐regulating rules of the place where the

injury occurred and the conduct‐regulating rules of the place where the conduct

of the defendant in question occurred and whose laws did not impose on that

defendant a duty of care toward the plaintiffs.  Several decisions of the

Appellate Division appear to have read Schultz to stand for the proposition that,

when there is a conflict between the conduct‐regulating rules of the place of the



      3
          The court went on to explain that the reason for this rule is that, in such
cases, ʺthe locus jurisdictionʹs interests in protecting the reasonable expectations
of the parties who relied on it to govern their primary conduct and in the
admonitory effect that applying its law will have on similar conduct in the future
assume critical importance and outweigh any interests of the common‐domicile
jurisdiction.ʺ  Schultz, 65 N.Y.2d at 198, 491 N.Y.S.2d at 96, 480 N.E.2d at 684‐85.   

                                         10
conduct and those of the place of the injury, it is the latter that generally apply. 

See Bank of China, ‐‐‐ A.D.3d ‐‐‐, 971 N.Y.S.2d 504 (1st Depʹt 2013); Devore v.

Pfizer Inc., 58 A.D.3d 138, 141, 867 N.Y.S.2d 425, 427‐28 (1st Depʹt 2008), leave

denied, 12 N.Y.3d 703, 876 N.Y.S.2d 704 (2009);4 Ackerman v. Price Waterhouse, 252

A.D.2d 179, 192‐93, 683 N.Y.S.2d 179, 189 (1st Depʹt 1998).  Respectfully, we do

not agree with that interpretation.  Although Schultz involved injuries some of

which were experienced in a state different from the states in which the

institutional tortfeasorsʹ conduct (the allegedly negligent hiring, supervision,

and retention of a child‐molesting employee) occurred, the state in which each

defendant employerʹs conduct occurred undeniably imposed a duty of care on



      4
         The degree to which Devore rests on this ground is unclear to us.  In
Devore, the First Department set forth accurately the Schultz rule that ʺ[w]hen the
purpose of the statute is to regulate conduct, the law of the jurisdiction where the
tort occurred will generally apply because that jurisdiction has the greatest
interest in regulating behavior within its borders.ʺ 58 A.D.3d at 141, 867 N.Y.S.2d
at 427‐28 (internal quotation marks omitted).  While the Devore panel went on to
state that the place of the tort is ʺgenerally defined as the place of the injury,ʺ id.
at 141, 867 N.Y.S.2d at 428 (citing Schultz, 65 N.Y.2d at 195, 491 N.Y.S.2d at 94, 480
N.E.2d at 683 (discussing the ʺtraditional rule[]ʺ of lex loci delicti)), the court
apparently did not ultimately rely on a place‐of‐injury analysis but rather on case
law that under ʺa true application of the interest analysis approach, the law of the
forum in which the products are sold should govern.”  Devore, 58 A.D.3d at 142,
867 N.Y.S.2d at 428‐29 (quoting Doe v. Hyland Therapeutics Div., 807 F. Supp. 1117,
1130 n.16 (S.D.N.Y. 1992)) (internal quotation marks omitted). 

                                         11
that defendant, and the only question was whether to apply a loss‐allocation

doctrine (charitable immunity) that was recognized by only one of the states in

which injury occurred.  

      The New York Court of Appeals has consistently explained that, for

conduct‐regulating rules, ʺthe law of the jurisdiction where the [alleged] tort

occurred will generally apply because that jurisdiction has the greatest interest

in regulating behavior within its borders.ʺ  Cooney, 81 N.Y.2d at 72, 595 N.Y.S.2d

at 922, 612 N.E.2d at 280; see also In re Allstate Ins. Co. (Stolarz), 81 N.Y.2d 219,

225, 597 N.Y.S.2d 904, 907, 613 N.E.2d 936, 939 (1993) (ʺStolarzʺ).  This is because

ʺ[w]here the defendantʹs exercise of due care . . . is in issue, the jurisdiction in

which the allegedly wrongful conduct occurred will usually have a

predominant, if not exclusive, concern.ʺ  Babcock v. Jackson, 12 N.Y.2d 473, 483,

240 N.Y.S.2d 743, 750, 191 N.E.2d 279, 284 (1963).  In the ordinary tort case,

ʺboth the wrong and the injury t[ake] placeʺ in the same jurisdiction.  Id. at 477

n.2, 240 N.Y.S.2d at 746 n.2, 191 N.E.2d at 280 n.2.  But where they do not, it is

the place of the allegedly wrongful conduct that generally has superior

ʺinterests in protecting the reasonable expectations of the parties who relied on

[the laws of that place] to govern their primary conduct and in the admonitory

                                           12
effect that applying its law will have on similar conduct in the future.ʺ  Schultz,

65 N.Y.2d at 198, 491 N.Y.S.2d at 96, 480 N.E.2d at 684‐85.

      We recognize decisions of the Appellate Division as ʺa basis for

ascertaining state law . . . unless [we are] convinced by other persuasive data

that the highest court of the state would decide otherwise.ʺ  DiBella, 403 F.3d at

112 (internal quotation marks omitted).  To the extent that our decision in this

case differs from that of Bank of China or other Appellate Division cases, it is

because we are persuaded by the consistent rationale of the New York Court of

Appeals as it has applied interest analysis.  Here, we conclude that it is New

York, and not Israel, that ʺhas an overriding interest in regulatingʺ the conduct

of banks operating ʺwithin its borders,ʺ Stolarz, 81 N.Y.2d at 225, 597 N.Y.S.2d at

907, 613 N.E.2d at 939.  Therefore, we adhere to our conclusion that the law

applicable to plaintiffsʹ negligence claims against AmEx is that of New York.  

      We therefore reject the view of Bank of China that the law of the place of

injury ordinarily or always governs where conduct‐regulating rules are

involved as inconsistent with the law as clearly established by New Yorkʹs

highest court in Schultz.




                                         13
      With respect to jurisdiction over the Lebanese Canadian Bank, we were

unsure as to New Yorkʹs applicable law and therefore certified questions to the

New York Court of Appeals in order to answer the question in a manner

consonant with the Stateʹs jurisprudence.  We harbor no similar doubts as to the

issues we resolved by per curiam opinion in AmEx. 

      III.     Other Observations

      First, we recognize that the decision in Bank of China is subject to appeal. 

We issue this opinion nonetheless to make clear, in this complex set of

proceedings, that the substance of the First Department opinion insofar as it is

relevant to the appeal before us does not cause us to alter the conclusion we

reached in our per curiam opinion in AmEx.

      Second, for reasons that become obvious upon a reading of the Bank of

China opinion, the facts in that case differ starkly from those before us.  Beyond

our conclusions as to its challenge to the soundness of AmEx, we emphasize

that we offer no views as to the law affecting or the proper outcome of that case

and should not be understood to imply any.




                                        14
                                  CONCLUSION

      For the foregoing reasons, we GRANT the appellantsʹ motion insofar as it

asks us to hear their petition for panel rehearing prior to the entry of a final

judgment in this appeal, and we DENY that petition. 




                                         15